           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

KELON JACKSON
ADC #155270                                                               PLAINTIFF

v.                     No. 5:19-cv-163-DPM-JTK

POWELL, Sergeant, Tucker Unit;
COPELIN, CO, Tucker Unit; THOMPSON,
CO, Tucker Unit; HARRELL BERRYHILL,
CO, Tucker Unit; KIMBERLY HOFMANN,
HSA, Tucker Unit; DAVIS, Nurse, Tucker
Unit; GRISWOLD, APN/NP, Tucker Unit;
and McGLAWN, Nurse, Tucker Unit                                         DEFENDANTS

                                  ORDER
     The Court adopts Magistrate Judge Kearney's unopposed partial
recommendation, NQ 57.    FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes). Hofmann' s motion for summary judgment, NQ 53, is
granted. Jackson's claims against her are dismissed without prejudice
for failure to exhaust. And his claims against Davis are dismissed
without prejudice for failure to serve.
     So Ordered.
                                      ~«~±
                                         ,.
                                    D.P. Marshall Jr.
                                    United States District Judge

                                       1').,   ff:,fn vNi y   ao;., o
                                                        I
